Curtiss Goddard was arrested at West Palm Beach, charged with a violation of Chapter 14764, Laws of Florida, Acts of 1931, in that he, as manager of the "U-Drive-It" Company at West Palm Beach, rented to one Ehehart for a valuable consideration one Plymouth automobile which was subsequently operated by Ehehart for the transportation of himself on State Road No. 4 to a point one mile north of Boca Raton, which is some twenty-five miles distant from West Palm Beach, without said "U-Drive-It" Company first having obtained a permit therefor from the Railroad Commission, and otherwise complying with said Chapter 14764.
Upon writ of habeas corpus issued by the Circuit Court, the petitioner Goddard was discharged upon the finding by *Page 251 
the Circuit Court that Chapter 14764, supra, is not sufficiently broad in its terms and provisions to comprehend a "U-Drive-It" business within its purview.
So the point to be decided on this writ of error is whether or not persons engaged in leasing or renting motor vehicles to individuals for the transportation of lessees and their guests over the public highways of the State, without furnishing drivers for the same, under a system of doing business customarily recognized as a "U-Drive-It" operation, are within the scope and intent of the regulatory provisions of Chapter 14764, Laws of Florida, Acts of 1931.
A stipulation of facts upon which the controversy was decided in favor of Goddard in the court below establishes the circumstances that the "U-Drive-It" Company owned and operated by Goddard possesses a number of automobiles of different makes and seating capacities commonly known as coupes and sedans; that it rents said coupes and sedans to others for a stipulated price per hour, per day, week or month; that said automobiles are rented to be driven by hirers or lessees thereof over the public highways of this State, but, however, without the furnishing of any driver or chauffeur for any such automobile on the part of the "U-Drive-It" Company, which completely relinquishes its control over the machine to the lessee or hirer eo instanti the act of leasing or hiring is accomplished; that Goddard, as manager for the "U-Drive-It" Company involved in this case, pursuant to the company's plan of business, rented a Plymouth passenger automobile to one Ehehart for a consideration, but with the understanding and stipulation that said Ehehart would take charge of and thereafter have complete and exclusive control over the hired automobile and would drive the same over the public highways of this state, where and when he pleased, *Page 252 
and that said Ehehart in the particular instance now before the Court, did drive the Plymouth automobile so leased to him to a point some twenty-five miles south of West Palm Beach, where he was apprehended by a Railroad Commission Inspector and forced to return the car to the "U-Drive-It" office at West Palm Beach. The arrest of Goddard, as manager of the "U-Drive-It" Company, grew out of the last mentioned circumstance.
It is the contention of the Railroad Commission, which, through its counsel, appeared and argued this case before the Supreme Court, that the prisoner should, before renting the automobile have: (1) posted an indemnity bond or insurance policy with the Railroad Commission; (2) paid the mileage tax set out in Chapter 14764, supra; (3) obtained from the Railroad Commission a permit to rent the automobile. In opposition to this contention is the one asserted by the defendant in error to the effect that inasmuch as the automobile in question was equipped with a "for hire" license tag that this was all the Florida law requires in the case of "U-Drive-It" Companies, and that consequently the "Motor Transportation Act," known as Chapter 14764, Acts of 1931, Laws of Florida, has no application to this case, because it does not embrace within its purview an automobile business carried on and conducted under the plan of operation commonly known as "U-Drive-It" Company.
We think that one proposition, if no other, is conclusive of the determination of the questions involved in this case in favor of the defendant in error. Section 1 (e) of Chapter 14764, which defines the kind of permit to be issued to "for hire operators," requires operators to be "carriers" who "operate automobiles over the public highways with for hire tags in transporting persons and property for compensation." *Page 253 
It thus appears that under Chapter 14764 that it is necessary, in order to bring a for hire concern within the purview of that Act that it not only operate its automobile, but also undertake to transport persons or property therein for hire as a carrier.
Under the plan of operation of "U-Drive-It" concerns they neither operate their own automobiles nor undertake to transport persons or property therein as part of their business. On the contrary, they simply enter into a contract of bailment with an intended customer, which completely divorces the bailor from all further control or responsibility in connection with the operation of the automobile while it is in the hands of the bailee. See: White v. Holmes, 89 Fla. 251, 103 Sou. Rep. 623.
There is another reason why "U-Drive-It" concerns cannot be held within the purview of Chapter 14764, Acts of 1931. That is that the provisions of said Act are wholly unadapted for application to the plan of business necessarily involved in a "U-Drive-It" operation. Thus, Section 6 of the Act requires the giving of a form of bond by automobile transportation companies that is utterly at variance with the conditions of operation that would be applicable to a "U-Drive-It" concern. Furthermore, Section 12 imposes on automobile transportation companies holding permits, a restriction to the effect that no motor vehicle owned by it shall be operated on public highways in excess of the speed permitted by Florida law. This is obviously a regulation that could not be enforced against a "U-Drive-It" concern, because the "U-Drive-It" concern completely relinquishes control of motor vehicles leased by it until they are returned to the lessor. Consequently, it would be impossible for a "U-Drive-It" concern to be subject to the provision of Section 12 of the Act. An even more extreme *Page 254 
illustration of the utter inapplicability of Section 14764 to a "U-Drive-It" business is shown by the requirements of Section 19 of the Act. These requirements are to the effect that no automobile transportation company shall permit any driver or chauffeur to remain on duty for a longer period than twelve consecutive hours, etc. It is obvious that if Chapter 14764,supra, applies to "U-Drive-It" concerns there would be no way of enforcing this provision, except for "U-Drive-It" operators to refuse to lease automobiles to customers for longer periods than twelve hours at a time — a limitation that would utterly destroy the "U-Drive-It" business in many of its essential particulars, as it is customarily carried on in the State of Florida for the benefit of tourists and visitors who habitually rent cars for a week or month in order to travel about and see features of interest in the state during the tourist season.
The business of a "U-Drive-It" automobile concern is of special and peculiar nature. The laws of this state have always so recognized it — both by court decision and by statute. Compare: White v. Holmes, supra; Chapter 10182, Acts of 1925, Section 3. Originally "Drive It Yourself" automobiles rented or leased where no driver was furnished were classified, for purposes of motor vehicle taxation, as automobiles for "private use." The 1925 Act (Chapter 10182, supra) so regarded them.
The only change made by subsequent amendments to Section 1011 R.G.S., occurring after the 1925 Act was to place "Drive It Yourself" or "U-Drive-It" automobiles in the class of cars required to carry a "for hire" license tag instead of a "private use" tag. Not until the present case, which arose some five years after the enactment of Chapter 14764, Acts of 1931, does any contention appear to have been made on the part of the Railroad Commission *Page 255 
or by any other state agency to the effect that "U-Drive-It" automobile concerns have now become "Auto Transportation Companies" that must secure a permit for operation from the Railroad Commission and submit to regulations by it under Chapter 14764, Acts 1931, that are altogether inappropriate and inapplicable to such concerns.
We therefore hold with the Circuit Judge that Chapter 14764, Acts 1931, is not applicable to the "U-Drive-It" business of the defendant in error and therefore that defendant in error was properly discharged on habeas corpus from the attempted criminal charge lodged against him.
Affirmed.
WHITFIELD, C.J., and BROWN, J., concur.
ELLIS, P.J., and TERRELL, J., concur in the opinion and judgment.
BUFORD, J., dissents.